UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6238


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

KENNETH T. CUCCINELLI, II, Attorney General of the State of
Virginia; HAROLD W. CLARKE, Director, Virginia Dept. of
Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00731-REP)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey    A.    Pleasant        seeks    to    appeal     the    district

court’s order construing his 28 U.S.C. § 2241 (2012) petition as

a successive 28 U.S.C. § 2255 (2012) motion, and dismissing it

for lack of jurisdiction.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2012).             A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard         by         demonstrating    that

reasonable    jurists       would    find      that        the     district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural        grounds,       the      prisoner     must

demonstrate    both    that    the    dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Pleasant has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                         2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3